NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 18-10132
                                                     18-10138
                Plaintiff-Appellee,
                                                D.C. Nos. 1:17-cr-00308-LJO
 v.                                                       1:17-cr-00309-LJO

CLIFFORD BRIGHAM, a.k.a. Cleburne               MEMORANDUM*
Brigham, a.k.a. Clifford J. Brigham,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O’Neill, Chief Judge, Presiding

                           Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      In these consolidated appeals, Clifford Brigham appeals the 36-month and

24-month consecutive sentences imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Brigham first contends that the district court procedurally erred by relying


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
on a prohibited sentencing consideration—the need to punish—in imposing the

statutory maximum sentence in each case. He also contends that the district court

failed to explain the sentences adequately. We review for plain error, see United

States v. Miqbel, 444 F.3d 1173, 1176 (9th Cir. 2006), and conclude that there is

none. The record demonstrates that the district court imposed the sentences after

considering Brigham’s history and characteristics and not to punish Brigham. See

18 U.S.C. § 3583(e). Moreover, the district court adequately explained its reasons

for imposing above-Guidelines sentences. See United States v. Carty, 520 F.3d
984, 992 (9th Cir. 2008) (en banc).

      Brigham next contends that the sentences are substantively unreasonable in

light of his age and health. The district court did not abuse its discretion. See Gall

v. United States, 552 U.S. 38, 51 (2007). Brigham’s sentences are substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances, including Brigham’s history and breach of the court’s trust. See

Gall, 552 U.S. at 51; Miqbel, 444 F.3d at 1182.

      AFFIRMED.




                                          2                           18-10132 & 18-10138